Title: To George Washington from Brigadier General John Neilson, 5 June 1779
From: Neilson, John
To: Washington, George


        
          Sir,
          Elizabeth Town [N.J.] 5 June 1779
        
        I have to acknowledge the Honor done me by your Excellency’s Letter of yesterday which I received in the Evening—Nothing has transpired at this place since my Last tho’ I have been very Industrious to obtain Intelligence.
        I have wrote to Governor Livingston acquainting him with your Excellency’s directions about the Beacons and other Signals by which the Militia may be collected with the greatest facility should it be necessary, requesting him to give the necessary Instructions for that purpose and acquaint me therewith that I may know how to set the Machine at work. I am most respectfully Your Excellencys Obedient & very Humble Servant
        
          John Neilson
        
       